DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                            KURT L. HUDSON,
                               Appellant,

                                     v.

  U.S. BANK NATIONAL ASSOCIATION, as trustee for J.P. Mortgage
   Acquisition Trust 2006-WF1; EMILIO VALLS, TERESITA VALLS,
      UNITED STATES OF AMERICA, ACROPOLIS PROPERTY
     MAINTENANCE, INC., McCORMICK POWER, INC., HUGINS
 CONSTRUCTION CORP., AK CONSTRUCTION & REMODELING, INC,
    GLO TEL, INC., and HILLSBORO LEBARON CONDOMINIUM
                        APARTMENTS, INC.,
                             Appellees.

                              No. 4D17-1177

                              [April 11, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Joel T. Lazarus, Senior Judge; L.T. Case No.
2015CA019042 (11).

   Kurt L. Hudson, Chicago, IL, pro se.

   Michele L. Stocker of Greenberg Traurig, P.A., Fort Lauderdale, and M.
Hope Keating and Karusha Y. Sharpe of Greenberg Traurig, P.A.,
Tallahassee, for Appellee U.S. Bank National Association.

PER CURIAM.

    This is an appeal of a final judgment of mortgage foreclosure. While
appellant was the original mortgagor, appellant lost the property in a
foreclosure action by his condominium association for unpaid
condominium assessments.         He was joined in the appellee bank’s
foreclosure complaint because he was the maker of the note. The only
relief the bank sought was foreclosure of the mortgage and a deficiency if
the proceeds of sale were insufficient to cover the mortgage. Only the
request for deficiency constituted a request for relief against appellant, as
appellant’s interest in the property had already been foreclosed. The
appellant raised several affirmative defenses, but we conclude that they
did not establish meritorious defenses to the foreclosure after he was no
longer the owner of the property. Appellant did allege that Wells Fargo
collected fraudulent monthly inspection fees and late charges, which he
paid, but which violated the Federal Racketeer Influenced and Corrupt
Organizations Act, 18 U.S.C., section 1961, and related state laws. If his
defense is meritorious, it is a claim which is personal to him which he can
assert as a set-off against any claim for a deficiency judgment.
   For these reasons we affirm the final judgment of foreclosure.
WARNER, CIKLIN and KLINGENSMITH, JJ., concur.

                           *         *        *

   Not final until disposition of timely filed motion for rehearing.




                                    2